Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered December 10, 1991, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant contends on this appeal that his sentence of 5 to 15 years’ imprisonment upon his plea of guilty of the crime of burglary in the second degree was harsh and excessive in light of the more lenient sentences imposed upon his codefendants. County Court is not required to give equal sentences to all participants in a crime, but is free to consider distinguishing factors in making its sentencing decisions (see, People v Danny G., 61 NY2d 169, 174; People v Powers, 173 AD2d 886, 890, lv denied 78 NY2d 1079). Here, defendant’s plea of guilty to a class C violent felony was accepted in satisfaction of a three-count indictment as well as two other pending indictments. In contrast, both codefendants pleaded guilty to attempted burglary in the second degree, a class D violent felony. Further, one codefendant pleaded guilty in satisfaction of two indictments. We find these factors sufficient to justify the disparate sentences imposed by County Court. Finally, given defendant’s advantageous plea bargain and his past criminal record, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ. Ordered that the judgment is affirmed.